DETAILED ACTION
The amendment filed on July 26, 2022 has been entered.
Applicant’s election without traverse of the species of Figure 7 in the reply filed on April 28, 2022 is acknowledged.
Claims 2 and 4 are cancelled, claims 1, 3 and 5-10 are pending, and claims 8-10 remain  withdrawn from further consideration pursuant to 37 CFR 1.142(b). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proffit et al. (4,204,248) in view of Clemens et al. (5,991,154).
Proffit et al. (Figure 1 annotated, next page) discloses a heat dissipation plate 10, comprising: 
a main retaining wall 13, having a first side edge, a second side edge, and a third side edge (bottom), wherein the third side edge has a concave portion; and
a limiting structure 15, comprising an extension portion (light shaded) and a limiting portion (dark shaded), wherein the extension portion has a first end and a second end opposite to each other, the first end is connected to the third side edge at the concave portion, and the limiting portion is connected to the second end of the extension portion, an extension direction of the extension portion lies in a plane perpendicular to the main retaining wall 13, an extension direction of the limiting portion lies in a plane perpendicular to the main retaining wall 13, the limiting portion extends from the second end of the extension portion towards the second side edge of the main retaining wall 13, and the extension portion and the limiting portion form an L-shaped structure;

    PNG
    media_image1.png
    575
    850
    media_image1.png
    Greyscale


but does not disclose a left retaining wall and a right retaining wall, wherein the left retaining wall and the right retaining wall are connected to the first side edge and the second side edge respectively, and the main retaining wall 13, the left retaining wall, and the right retaining wall form a U-shaped structure; and
an extension direction of the extension portion lies in a plane perpendicular to the main retaining wall 13, the left retaining wall, and the right retaining wall simultaneously, an extension direction of the limiting portion lies in a plane perpendicular to the main retaining wall 13, the left retaining wall, and the right retaining wall simultaneously.

Clemens et al. (Figure 1) discloses a heat dissipation plate 10, comprising: 
a main retaining wall 11, having a first side edge (left), a second side edge (right), and a third side edge (bottom); 
a left retaining wall 12 and a right retaining wall 12, wherein the left retaining wall 12 and the right retaining wall 12 are connected to the first side edge and the second side edge respectively, and the main retaining wall 11, the left retaining wall 12, and the right retaining wall 12 form a U-shaped structure for the purpose of improving heat transfer and/or providing structural strength.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Proffit et al. a left retaining wall and a right retaining wall, wherein the left retaining wall and the right retaining wall are connected to the first side edge and the second side edge respectively, and the main retaining wall, the left retaining wall, and the right retaining wall form a U- shaped structure for the purpose of improving heat transfer and/or providing structural strength as recognized by Clemens et al..
Regarding claim 3, Figure 1 (annotated, page 3) of Proffit et al. discloses the limiting structure 15 further comprises another extension portion, the another extension portion has a third end and a fourth end opposite to each other, the third end is connected to the third side edge, and the limiting portion is connected between the second end of the extension portion and the fourth end of the another extension portion.  
Regarding claim 5, Figure 1 (annotated, page 3) of Proffit et al. discloses the first end of the extension portion is connected to a bottom surface of the concave portion, and the extension portion and the limiting portion form an L-shaped structure.  
Regarding claim 6, Figure 1 (annotated, page 3) of Proffit et al. discloses the limiting structure 15 further comprises another extension portion, the another extension portion has a third end and a fourth end opposite to each other, the first end of the extension portion and the third end of the another extension portion are connected to a bottom surface of the concave portion, and the limiting portion is connected between the second end of the extension portion and the fourth end of the another extension portion.  
Regarding claim 7, Figures 2-4 of Clemens et al. discloses a securing portion 20, wherein the securing portion 20 is disposed at a lower side of the right retaining wall 12.  

Response to Arguments
The anticipatory rejections in view of Edwards et al. (4,054,901) and Harman et al. (6,233,159) are withdrawn in light of the claim amendments.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
No further comments are deemed necessary at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763